Exhibit 10.10 EMPLOYMENT AGREEMENT dated January 1 2007 between The Resourcing Solutions Group, Inc., a Nevada corporation, with a principal place of business at 7621 Little Avenue, Suite 101, Charlotte, NC 28226 ( “Company”) and Michael Peterson an individual residing at 504 Shawnee Trail, Winchester VA 22602 (“Executive”). R E C I T A L S Whereas, Executive has served the Company continuously since April 1, 2006 as a Vice President; Whereas, the Company desires to employ and retain the unique experience, ability and services of Executive as a principal executive officer and desires to retain Executive’s services in an advisory and consulting capacity and to prevent any other competitive business from securing his/her services and utilizing his/her experience, background and expertise. Whereas, the terms, conditions and undertakings of this Agreement were submitted to, and duly approved and authorized by the Company’s Board of Directors at a meeting held on February 08, NOW THEREFORE in consideration of the mutual promises, terms, conditions and undertakings hereinafter set forth, it is agreed between the parties as follows: 1.Employment (a)Executive Employment:The Company employs Executive and Executive accepts employment in a principal executive and managerial capacity effective
